Citation Nr: 1527939	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  11-23 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received as sufficient to reopen a service connection claim for chronic organic heart disease (now claimed as a heart murmur).

2.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae (PFB) with scarring, effective March 24, 2005.

3.  Entitlement to a compensable rating for prostatitis, effective May 1, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1973 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Denver, Colorado.  In August 2010, the RO denied increased ratings for both pseudofolliculitis barbae (PFB) with scarring and prostatitis.  In May 2011, the RO denied the Veteran's request to reopen service connection for chronic organic heart disease (now claimed as heart murmur).

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a heart murmur and an increased rating for prostatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2006 RO decision that denied service connection for chronic organic heart disease was not appealed and the decision became final.

2.  New and material evidence has been received since the February 2006 decision to substantiate the claim of entitlement to service connection for chronic organic heart disease (now claimed as a heart murmur).  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

3.  Throughout the entire rating period, the Veteran's PFB has been manifested by chronic painful facial pustules and involvement of between 5 percent and less than 20 percent of exposed body surface area and less than 5 percent of total body surface; use of immunosuppressive drugs for a total duration of less than 6 weeks during the prior 12 month period was also shown.


CONCLUSIONS OF LAW

1. The February 2006 RO decision that denied service connection for chronic organic heart disease became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2. The criteria to reopen service connection for chronic organic heart disease (now claimed as a heart murmur) have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156.

3.  The schedular criteria for a disability rating of in excess of 10 percent for pseudofolliculitis barbae with scarring have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813-7800.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Claim to Reopen Service Connection

The Veteran originally filed a claim for entitlement to service connection for an enlarged heart with abnormal EKG findings in May 1992.  The Veteran failed to report for a VA examination in July 1992, and the claim was subsequently denied in November 1992.  

In March 2005, the Veteran filed a claim for entitlement to service connection for chronic organic heart disease.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for chronic organic heart disease (now claimed as a heart murmur).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO denied the claim in a February 2006 rating decision on the grounds that there was no evidence of treatment for heart disease in service "even though there were complaints of chest pain and abnormal electrocardiogram (ECG) results."  The Veteran did not appeal this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  However, since that time documents have been associated with the claims file that discusses the possibility of a nexus for a heart murmur to service.  This evidence includes a VA examination and opinion from June 2012 that had not previously been associated with the file.  This medical opinion relates the Veteran's heart murmur to service, but found his current hypertensive heart disease to be less likely than not related to his heart murmur.  As these documents represent evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the claim of service connection for chronic organic heart disease (now claimed as a heart murmur).

Rating for Pseudofolliculitis Barbae with Scarring

The Veteran received a 10 percent rating for pseudofolliculitis barbae with scarring, effective March 24, 2005.  38 C.F.R. § 4.118, DC 7813-7800.  He asserted in April 2010 that his disability is more severe than currently rated.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Diagnostic Code 7813 provides that dermatophytosis may be rated based on disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801 to 7805), or dermatitis (DC 7806), depending on the predominant disability.  38 C.F.R. § 4.118.

The Board finds that DC 7806 is the most applicable rating criteria for the predominant disability of dermatitis shown throughout the period on appeal.  Diagnostic Code 7806 assigns disability ratings of 10 percent where the skin condition affects at least 5 percent but less than 20 percent of the entire body or of exposed areas of the body, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the prior 12 month period; and 30 percent where 20 to 40 percent of the entire body or of exposed areas of the body are affect, or where systemic therapy is required for a total duration of 6 weeks or more but not constantly in the prior 12 month period.  38 C.F.R. § 4.118, DC 7806. 

Diagnostic Code 7800 assigns disability ratings for disfigurement of the head, face, or neck.  A 10 percent disability rating is assigned where there is one characteristic of disfigurement, i.e., one of the following: a scar 5 or more inches in length; a scar at least one-quarter inch wide at the widest part; surface contour of the scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches; skin texture abnormal in an area exceeding 6 square inches; underlying soft tissue missing in an areas exceeding 6 square inches; or skin indurated and inflexion in an area exceeding 6 square inches.  See Note (1).  A 30 percent disability rating is assigned where there are two or three characteristics of disfigurement or where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features of the face.  38 C.F.R. § 4.118, DC 7800.

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 10 percent for PFB with scarring is not warranted.  

On VA examination in June 2010 the examiner noted intermittent pseudofolliculitis barbae (PFB) with scarring and found that the Veteran's skin condition would also cause him to develop folliculitis and infection.  The examiner attributed the scars on the Veteran's face as due to recurrent facial folliculitis.  The Veteran endorsed current symptoms of itching due to the scars.  The examiner noted that the Veteran did not use any treatment for these symptoms.  There were no limitations on routine daily activities or employment due to the scars.  On physical examination, the examiner found very small, multiple punctuate facial scars on the face and neck that did not cause pain.  The scars were not deep and there was no underlying soft tissue loss or damage.  The examiner diagnosed recurrent PFB with residual scars.  The disability was found to have only a mild effect on the condition of his usual occupation and daily activities.

The Veteran received another VA examination in December 2012.  The Veteran endorsed an inability to notice any improvement in his PFB symptoms regardless of whether he shaved his face, which resulted in his frustration at the time of this examination.  In the last twelve months, the Veteran was found to have taken oral antibiotics for PFB flare-ups for a total duration of less than six weeks.  On physical examination, the examiner indicated that the Veteran's visible skin condition was dermatitis of less than five percent of his total body area and between five and twenty percent of his exposed body area.  The examiner described the Veteran' skin condition as follows: "In the beard area of the upper neck and on the lower cheeks [the Veteran] has scattered bumps and sensitivity to touch, but due to his dark pigmentation it is difficult to see any erythema or specific lesions."  The examiner noted that the Veteran's skin condition does not impact his ability to work.  In a March 2013 addendum opinion, the examiner commented that the scarring and disfigurement noted on this December 2012 VA examination was a reference to "the general cosmetic 'disfigurement' which is implicit with the condition of PFB, but not to any scars, IE there are NO scars."

In April 2015, the Veteran testified at a Board hearing before the undersigned regarding the symptoms of his PFB with scarring.  He endorsed symptoms of itchy skin on his ears, face, and neck areas.  He explained that he cannot shave due to this condition and that various treatments have not provided the relief he desires.

The Veteran does not meet the DC 7813 criteria for a rating in excess of 10 percent because he has not been shown to have at least 20 to 40 percent of the entire body or of exposed areas of the body that are affected.  Furthermore, the evidence does not show that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, in the prior 12-month period as a result of this service-connected disability.

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected skin disorder is primarily manifested by at least 5 percent but less than 20 percent of the entire body or of exposed areas of the body, as well as intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs that are required for a total duration of less than 6 weeks during the prior 12 month period.  There is no medical or lay evidence of other skin symptoms that would not result in the pyramiding of other skin-related Diagnostic Codes.  The Board has considered whether higher ratings are available under DC 7800 for a disfigurement of the head, face, or neck, or under Diagnostic Codes 7801-7805 for scars.  The Board finds that at no time during the pendency of this appeal has the Veteran's skin disability been shown to result in any disfigurement or scarring that is measureable according to DC 7800.  Specifically, the Veteran's skin disorder is not painful, and did not cause at least one characteristic of disfigurement of the head, face, or neck to warrant a higher rating of 20 percent or more under DC 7800.  See 38 C.F.R. § 4.118.  The Veteran's skin symptoms are clearly accounted for in the 10 percent rating pursuant to DC 7806.  Thus, DC 7800-7805, 7807-7812, and 7814-7833 are not for application.

Based on the foregoing, the Board concludes that the Veteran's skin disorder has been no more than 10 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU and Extraschedular Consideration

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's skin disability made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected PFB with scarring.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected PFB with scarring above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of scarring, disfigurement, or dermatitis symptoms; thus, the demonstrated manifestations specifically associated with his service-connected PFB with scarring - namely dermatitis of the face and neck areas - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PFB with scarring, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in April 2010.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims in June 2010 and December 2012.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter decided on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

A rating in excess of 10 percent for pseudofolliculitis barbae with scarring is denied.


REMAND

Unfortunately, the Veteran's claims of entitlement to service connection for a heart disability and entitlement to a compensable rating for prostatitis must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

On VA examination in June 2012, the examiner opined that because the Veteran's heart murmur was "noted  intermittently at the time [of service] and [was] not felt to represent organic heart disease, it is less likely than not that his current hypertensive heart disease was related to [the heart murmur]."  Clarification is required as the VA examiner did not provide any rationale as to the etiology of the Veteran's then-diagnosed heart conditions.  As a result, this claim must be remanded for additional development and adjudication by the RO.

The Veteran's January 2013 VA examination for an increased rating for prostatitis was not adequately performed.  There is an entire subsection of this examination's findings that is incomplete.  The Board finds this section is very relevant to the question of whether the Veteran's disability is more than at least 10 percent disabling based on the other findings of this examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, these matters are REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. 

2.  After completing the foregoing development, obtain an addendum opinion from a VA examiner regarding the etiology of the Veteran's heart disability.  If the examiner concludes that another examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion and an adequate rationale.

Based upon a review of the record and clinical findings, the examiner must provide an opinion on whether any of the Veteran's current heart disabilities are at least as likely as not etiologically related to service.


Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Schedule the Veteran for a VA examination regarding his service-connected prostatitis.  After the examination, the examiner should report all signs and symptoms necessary for rating the Veteran's prostatitis under the rating criteria and fully describe any functional effects caused by this disability in the final examination report.

4.  Readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


